Monson, J.
This is a suit for divorce. The complaint was filed on the 6th day of September, 1856. The defendant has filed no answer. The case was set for trial during the last term of the court, but continued on application of plaintiff. She now seeks to amend her complaint by adding another count, charging defendant with adultery. The Court is only authorized to allow an amendment to a complaint by adding another count “ upon affidavit showing good cause therefor.” This motion is not founded upon affidavit. Plaintiff admits that the alleged act of adultery was committed before the institution of this suit: if she was cognizant of it at the timé she filed her complaint, she then had an opportunity to charge defendant with it, and having failed to do so, she ought not to be permitted to amend her complaint now, unless some good excuse is shown for her negligence : if she was not aware of the alleged act of adultery when she instituted this suit, she should so state on an affidavit. Can a party unite in a complaint, charges of adultery and cruel treatment ?
Motion denied.